Industrial Court Judges — Retirement System A State Industrial Court Judge is entitled to be reimbursed an amount equal to his accumulative contributions heretofore paid by him to me Oklahoma Public Employees Retirement System upon withdrawal of the State of Oklahoma as a participating employer mere to in his behalf.  The Attorney General has received your letter dated January 16, 1969, wherein you request an official opinion, and asked, "As created in 1963, and as set forth in Title 74 Ohio St. 901 [74-901] et seq, four Judges of this Court have been contributing each month into this retirement fund and probably are the only State employees that will be affected as a result of the Uniform Retirement System for Justices and Judges as set forth in 20 O.S. supra 1968, Sec. 1101 [20-1101] et seq. "Inasmuch as the State Industrial Court was included with and made eligible for benefits under the later retirement law, the question has come up as to whether or not the Judges that have been contributing to the State Employees Retirement System would be entitled to reimbursement for their total contributions to such fund, as they obviously would not be able to participate under both arrangements." Title 74 Ohio St. 917 [74-917] (1968) provides in part: "Upon termination of employment with a participating employer not followed by employment with such participating employer, or another participating employer, within one hundred twenty days, the member shall be paid an amount equal to his accumulated contributions. . . ." (Emphasis added) A "participating employer" is defined at 74 Ohio St. 902 [74-902](25) (1968) as an eligible employer who has agreed to make contributions to the system on behalf of its employees as required by 74 Ohio St. 920 [74-920] (1968).  The State of Oklahoma no longer makes these contributions regarding said Judges for the reason that the State Industrial Court Judges became eligible for benefits on January 13, 1969 under the "Uniform Retirement System for Justices and Judges Act," 20 Ohio St. 1101 [20-1101] (1968) et seq. The State of Oklahoma therefore has withdrawn as a participating employer under the Oklahoma Public Employees Retirement System, supra, with regard to the State Industrial Court Judges.  It is, therefore, the opinion of the Attorney General that a State Industrial Court Judge is entitled to be reimbursed an amount equal to his accumulative contributions heretofore paid by him to the Oklahoma Public Employees Retirement System upon withdrawal of the State of Oklahoma as a participating employer thereto in his behalf.  (W. Howard O'Bryan Jr.)